887 F.2d 265
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Loretta McKINNEY, Plaintiff-Appellant,v.Louis W. SULLIVAN, Secretary, Department of Health & HumanServices, Defendant-Appellee.
No. 89-3175.
United States Court of Appeals, Sixth Circuit.
Oct. 11, 1989.

Before MERRITT and KRUPANSKY, Circuit Judges, and JAMES GRAHAM, District Judge.*
PER CURIAM.


1
Plaintiff-appellant Loretta McKinney (McKinney), has appealed from the decision of the magistrate, pursuant to 28 U.S.C. Sec. 636(c), granting summary judgment in favor of the Secretary of Health and Human Services (Secretary), denying McKinney's application for disability insurance benefits.  Upon review of the claimant's assignments of error, the record in its entirety, and the briefs of the parties, this court concludes that the Secretary's denial of disability benefits is supported by substantial evidence.


2
Accordingly, the summary judgment in favor of the Secretary is AFFIRMED for the reasons stated in the Magistrate's order of December 22, 1988.



*
 Hon.  James Graham, United States District Judge, United States District Court for the Southern District of Ohio, sitting by designation